Citation Nr: 1119802	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-47 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for anteroposterior ligament insufficiency and medial instability of the left knee, currently evaluated 30 percent disabling.

2.  Entitlement to service connection for a stress disorder (also claimed as depression), to include as secondary to the Veteran's service-connected left knee disabilities.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and R.H.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

Procedural history

The RO awarded the Veteran service connection for his left knee anteroposterior ligament insufficiency and medial instability in a March 2005 rating decision; a 30 percent disability rating was assigned, effective November 12, 2003.  Subsequently, in October 2007, the Veteran filed a claim for an increased disability rating greater than 30 percent.  The RO denied this claim in the above-referenced January 2009 rating decision.  Also in that decision, the RO denied the Veteran's service-connection claim for a stress disorder.  The Veteran disagreed with these decisions, and perfected appeals as to both issues.

In August 2010, the Veteran testified at a personal hearing which was chaired by the undersigned Veterans Law Judge at the Board's offices in Washington D.C.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

Referred issue

At the August 2010 hearing, the Veteran asserted that his left knee recently gave out, causing him to fall and break his heel in two places.  See the August 2010 hearing transcript, pages 6 and 7.  He has complained of pain, and appears to be claiming entitlement to service-connection for a residual heel disability as secondary to his service-connected knee disabilities.  As this issue has not yet been considered by the RO, it is referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claims must be remanded for further evidentiary and procedural development.

At the August 2010 hearing, the Veteran testified that he visited a VA psychiatrist two weeks prior to the hearing, and that he had received treatment from the VA for his left knee within the last year.  Significantly however, no VA treatment reports dated later than July 2009 are currently of record.  

It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, any outstanding VA treatment reports dated from 2009 to 2011 that are relevant to the Veteran's claims and are not currently in the claims folder should be obtained.

The Board also notes that the RO has not provided the Veteran adequate notification addressing the information and evidence needed to substantiate a claim for service connection on a secondary basis, to include evidence that the Veteran's service-connected disabilities either caused or aggravated his additional disability.  This is significant because the statutory and regulatory provisions addressing secondary service-connection claims, outlined in 38 C.F.R. § 3.310, are different from the provisions addressing direct service-connection claims.  See 38 C.F.R.      § 3.303.  Corrective notification action is thus needed.  38 C.F.R. §§ 3.159(b).

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his left knee and psychiatric disabilities.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records dated from 2009 to the present day.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  VBA should also send the Veteran a letter explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the Veteran's claim of entitlement to service-connection for a stress disorder, both on a direct and secondary basis.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim, in terms of  38 C.F.R. §§ 3.303 and 3.310, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

      3.  Following the completion of the foregoing, and 
after undertaking any other development it deems necessary, the VBA should readjudicate the Veteran's increased rating and service-connection claims.  If the claims are denied, in whole or in part, VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



